Wood, J., (after stating the facts.) The contract of lease was unambiguous, and the court should have construed same. No objection, however, was raised to the instruction of the court directing the jury to ascertain whether or not under the contract appellants had the right to remove the buildings, for the price of which the appellee sued. As the verdict of the jury was in accord with the plain terms of the contract, it should stand, provided the court had jurisdiction. To ascertain whether or not the court had jurisdiction, we must look to the allegations of the complaint. As the complaint alleges an abandonment of the property by appellants, they were thereafter no longer tenants of appellee, and this can not be regarded as a suit for the waste of the property, as appellants sold the buildings on the premises of appellee and authorized another to enter upon same; if appellants had no authority to make the sale, they were joint tort-feasors with the one whom they authorized to enter and who did enter and remove the buildings. The complaint alleges a sale of the buildings of appellee by appellants and a conversion of the proceeds of .such sale to their own use. It will be seen from this allegation that appellants treated appellees’ buildings as personalty or trade fixtures, and sold same as their property. This therefore must be considered a suit for the conversion of property. As the amount claimed exceeds the sum of $100, the justice of the peace was without jurisdiction, and the circuit court acquired none. Const, art. 7, § 40; St. Louis, I. M. & S. Ry. Co. v. Briggs, 47 Ark. 59; Parks v. Webb, 48 Ark. 293. The case of Frank v. Dungan, 76 Ark. 599, cited by counsel for appellee to sustain the contention that this is a suit upon an implied contract, has no application. In this case the complaint does not show any contract relation between appellants and appellee, either express or implied. On the contrary, it is shown that there was no such relation. Whether the complaint be treated as a suit for trespass or conversion, the justice of the peace was without jurisdiction. The judgment is therefore reversed, and the cause is dismissed without prejudice.